                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 19CR4992-DMS

                                       Plaintiff,
                                                                                                 '       '

                       vs.                                                                       '
                                                                                                 '
                                                                                                 :
                                                                                                         '
                                                                                                         '
                                                                                                         '

                                                        JUDGMENT OF DISMISSAL
JUAN CARLOS SANCHEZ-OCHOA,
                                                                             FILED
                                     Defendant.                              JAN 18 2020
                                                                       CLERK. U.S. DI
                                                                   St·:;,.;THERN DIS

                                                                  "'
IT APPEARING that the defendant is now entitled to be discharged for the reaso

       an indictment has been filed in another case against the defendant and the Court has
 •     granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal, without prejudice; or

 D     the Court has granted the motion of the defendant for a judgment of acquittal; or
                                                                                                     !       :




 D     a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

 l8l   of the offense(s) as charged in the Indictment/Information:
       1s use 1544



 Dated:   1/15/2020
                                                    Hon. Dana M. Sabr~
                                                    United States District Judge
